DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-3 and 5-20 are pending.  Claim 4 was withdrawn due to an Election of Species Requirement.  Claims 1-3 and 5-20 are rejected herein.  This is a non-final rejection.
Claim Objections
Claim(s) 18 is/are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 18:  Change “providing fluid port” to --providing a fluid port--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 and 11-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2:  Claim 2 recites that the filter attenuates signals with a frequency of more than 20 Hz or a frequency of more than 10Hz.  This is a narrower 
Regarding claim 11:  Claim 11 recites “the sensor is electrically coupled to the sensor”.  This does not make sense.  From the context of the claim it is assumed that the claim was meant to read “and the sensor is electrically coupled to the second ASIC”.  This is how it has been examined for the purposes of this action.
Regarding claims 12-13:  These claims are rejected as indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 9, 10, and 14-19 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by PAHL et al. (US Pub. 2016/0345106).
Regarding claim 1:  PAHL discloses:  A device for determining a characteristic of a fluid (FIG. 7), the device comprising: a sensor (left side of FIG. 7, inside RV1 which is not named in FIG. 7, but is named MC1 in FIG. 4) being arranged on a substrate (TS); and a first ASIC (ASIC) being electrically coupled with the sensor (Wire from MC1 to ASIC is shown, but does not have a reference character.  It is called SL in FIG. 4.) and being at least partially embedded in the substrate (FIG. 7 shows that the ASIC is fully embedded in the substrate), wherein the sensor is configured to determine a hydrostatic pressure of the fluid or at least one component of the fluid (Para. 2 states that these MEMS modules can be used as pressure sensors.  PAHL states in para. 66 that one particular embodiment is an acoustic sensor, which is a type of pressure sensor and it can be used to determine a hydrostatic pressure since acoustic detection is just the detection of pressure waves in the air.).
Regarding claim 3:  PAHL discloses:  the sensor is a pressure sensor (para. 2, 66).
Regarding claim 5:  PAHL discloses:  a cover (not named in FIG. 7, but called K in FIG. 4) that is mechanically coupled with the substrate and which surrounds the sensor (FIG. 7), wherein the cover is mechanically bonded with the substrate by a bonding means that comprises at least one of solder, a conductive adhesive or a non-conductive adhesive (The bond is not named in FIG. 7, but is called KL in FIG. 5 and para. 71 states that it can be an adhesive or solder.).
Regarding claim 6:  PAHL discloses:  a fluid port (not named in FIG. 7, but shown as O1 in FIG. 1) that is provided in at least one of the cover or the substrate (FIG. 7 shows that it is through the substrate TS), wherein the fluid port provides a 
Regarding claim 7:  PAHL discloses:  a device configured to determine a hydrodynamic pressure of the fluid (PAHL shows multiple sensors adjacent to one another in FIG. 7.  Since the only difference between a hydrostatic pressure sensor and a hydrodynamic pressure sensor is whether or not the fluid is moving, then either of the sensors of FIG. 7 of PAHL can be used in this way, and therefore meet the limitations of “configured to determine a hydrodynamic pressure”.).
Regarding claim 9:  PAHL discloses:  the device configured to determine the hydrodynamic pressure of the fluid is electrically coupled to the first ASIC (FIG. 7 shows that both of the sensors in RV1 and RV2 are connected to the same ASIC.).
Regarding claim 10:  PAHL discloses:  A communication device (FIG. 7) comprising a microphone (sensor in RV1); a sensor (in RV2) to determine a hydrostatic pressure of a fluid (This is a statement of intended use.  Para. 2 states that these MEMS devices can be used as microphones or pressure sensors.) or at least one component of the fluid; a common substrate (TS) on which the microphone and the sensor are arranged; a first ASIC (ASIC) being electrically coupled with at least one of the microphone or the sensor (It is coupled to both in FIG. 7); and a fluid port (not named in FIG. 7, but called O1 in FIG. 4) that provides a fluidic connection between an inside and an outside of the communication device (FIG. 7), wherein the ASIC is at least partly embedded in the common substrate (FIG. 7).
Regarding claim 14:  PAHL discloses:  A method of making a device (shown in FIG. 7) for determining a characteristic of a fluid, the method comprising: arranging a 
Regarding claim 15:  PAHL discloses: at least partially embedding the first ASIC in the substrate comprises entirely embedding the first ASIC in the substrate (FIG. 7 shows the ASIC fully embedded in substrate TS.).
Regarding claim 16:  PAHL discloses:  mechanically coupling a cover with the substrate, wherein the cover and the substrate surrounds the sensor (FIG. 7 shows the mechanical coupling between the cover and the substrate TS.).
Regarding claim 17:  PAHL discloses:  mechanically coupling the cover comprises mechanically bonding the cover to the substrate using at least one of solder, a conductive adhesive or a non-conductive adhesive (para. 27).
Regarding claim 18:  PAHL discloses:  providing fluid port (shown in FIG. 7, but not named.  It is named O1 in FIG. 4.) in at least one of the cover or the substrate (FIG. 7 shows it is in the substrate TS.), wherein the fluid port provides a fluidic connection 
Regarding claim 19:  PAHL discloses:  arranging a device configured to determine a hydrodynamic pressure of the fluid on the substrate (PAHL shows multiple sensors adjacent to one another in FIG. 7.  Since the only difference between a hydrostatic pressure sensor and a hydrodynamic pressure sensor is whether or not the fluid is moving, then either of the sensors of FIG. 7 of PAHL can be used in this way, and therefore meet the limitations of “configured to determine a hydrodynamic pressure”.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAHL in view of WIESBAUR et al. (US Pub. 2015/0276529) and FEIERTAG (US Pub. 2011/0233690).
Regarding claim 2:  PAHL discloses:  the sensor is configured to generate an electrical signal in response to pressure variations of the fluid (para. 9),
PAHL does not disclose that the device further comprises a low-pass filter or a bandpass-filter being configured to attenuate electrical signals which are generated in 
WIESBAUER however does disclose a bandpass filter (para. 26) that cuts of frequencies above 10 Hz (para. 26).  He also teaches that any band can be chosen (para. 38) based on the application.  The device of WEISBAUR is a pressure sensor with an ASIC (FIG. 9) as is the device of claim 2.
One skilled in the art at the time the application was effectively filed would be motivated to use the bandpass filter of WIESBAUER on the device of PAHL so that a particular range of pressures can be sensed with high sensitivity (para. 38 of WIESBAUER).  Conversely, one skilled in the art would be motivated to embed the ASIC of WIESBAUER into its substrate as taught by PAHL because it provides an insulating protective layer for the ASIC (para. 19 of FEIERTAG).  Please note that FEIERTAG also teaches a pressure sensor with an embedded ASIC.
Claim(s) 8, 11-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAHL.
Regarding claims 8, 11, and 20:  PAHL teaches: a second ASIC at least partially embedded in the substrate and electrically coupled to the device configured to determine the hydrodynamic pressure of the fluid (Para. 15 states that it is known in the art to have a dedicated ASIC for each MEMS sensor).
PAHL teaches a different solution which is have an ASIC shared between multiple MEMS sensors as shown in FIG. 7.
It would be obvious to one skilled in the art at the time the application was effectively filed to use either of these known solutions (a dedicated ASIC for each 
Regarding claim 12:  PAHL discloses:  a cover (not named in FIG. 7, but called K in FIG. 4) that is mechanically coupled with the common substrate and which surrounds the microphone and the sensor (FIG. 7 shows the mechanical connection between the cap and TS.).
Regarding claim 13:  PAHL discloses:  the fluid port is provided in at least one of the cover or the common substrate (FIG. 7 shows the opening in the substrate TS.  It is not named in FIG. 7, but is called O1 in FIG. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional references not specifically cited in this Office Action have been included on the Notice of References Cited.  All of them teach a similar type of pressure sensor with an embedded ASIC and a cover and would meet at least the limitations of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL J KOLB/Examiner, Art Unit 2856